DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-7, 9-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brouet (US 2020/0009315) in view of Cowe (US 2019/0151547).

Brouet does not explicitly disclose the energy transfer spheres coupled between a spring and plunger.
Cowe teaches a device comprising a container (10, Fig 10a); a set of energy transfer spheres (1406, Fig 10a; Para 0130) coupled between a spring (1040, Fig 10a) and a plunger (22, Fig 10a), the plunger positioned within the container (See Fig 10a).
Modifying the first and second energy transfer mechanisms disclosed by Brouet to instead comprise energy transfer spheres and springs as taught by Cowe would result in a device with a first set of energy transfer spheres and a second set of energy transfer spheres; wherein the first set of energy transfer spheres extends across the central axis (the first set of energy transfer spheres would reside in the space of channels 5 and 50 and thus would similarly extend across the central axis).


    PNG
    media_image1.png
    540
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    318
    567
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    414
    650
    media_image3.png
    Greyscale








Regarding claim 3, the modified invention of Brouet and Cowe discloses the first spring (1040, Fig 10a –Cowe connected, in the modified invention, with the first container of Brouet) is configured to expand in a first direction to advance the first set of energy transfer spheres toward the first plunger (35, Fig 5 –Brouet) and to advance the first plunger further into the first container, wherein advancing the first plunger further into the first container is configured to expel a portion of a first liquid drug from the first container for delivery to a user (Para 0046 –Brouet; Para 0130 -Cowe).
Regarding claim 6, the modified invention of Brouet and Cowe discloses the first spring and the second springs are each compression springs (spring 1040, Fig 10a; Para 0130 -Cowe).
Regarding claim 7, the modified invention of Brouet and Cowe discloses the first and second sets of energy transfer spheres each comprise two or more energy transfer spheres (See 1406, Fig 10a -Cowe).
Regarding claim 9,  Brouet discloses a liquid drug delivery device (device of Fig 1), comprising: a first container (See annotated Fig. 1 below) operable to retain a first liquid drug (Para 0011; Para 0046), and a second container (See annotated Fig. 1 below) operable to retain a second liquid drug (Para 0011; Para 0046); a first energy transfer mechanism (respective channels 5 and 50 comprising hydraulic fluid, Fig .5; Para 0046) coupled between a first actuator (See annotated Fig. 1 below) and a first plunger (respective plunger 35, Fig 5), the first plunger positioned within the first container (See Fig. 5); a  second energy transfer mechanism (respective channels 5 and 50 comprising hydraulic fluid, Fig .5; Para 
Brouet does not explicitly disclose the energy transfer spheres coupled between a spring and plunger and wherein at least one energy sphere of the first set of energy transfer spheres is positioned within the first container and at least one energy sphere of the second set of energy transfer spheres is positioned within the second container.
Cowe teaches a liquid drug delivery device (1200, Fig 10a) comprising a container (10, Fig 10a); a set of energy transfer spheres (1406, Fig 10a; Para 0130) coupled between a spring (1040, Fig 10a) and a plunger (22, Fig 10a), the plunger and at least one energy sphere of the set of energy transfer spheres is positioned within the container positioned within the container (See Fig 10a).
Modifying the first and second energy transfer mechanisms and actuators disclosed by Brouet to instead comprise energy transfer spheres and springs as taught by Cowe would result in a liquid drug delivery device with a first set of energy transfer spheres and a second set of energy transfer spheres; wherein the at least one energy sphere of the first and second set of energy transfer spheres is positioned within the respective one of the first and second containers and wherein the first set of energy transfer spheres extends across the central axis (the first set of energy transfer spheres would reside in the space of channels 5 and 50 and thus would similarly extend across the central axis).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second energy transfer mechanisms disclosed by Brouet to 

    PNG
    media_image1.png
    540
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    318
    567
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    414
    650
    media_image3.png
    Greyscale





Regarding claim 10, he modified invention of Brouet and Cowe discloses the first spring (1040, Fig 10a –Cowe connected, in the modified invention, with the first container of Brouet) is configured to expand in a first direction to advance the first set of energy transfer spheres toward the first plunger (35, Fig 5 –Brouet) and to advance the first plunger further into the first container, wherein advancing 
Regarding claim 15, Brouet discloses a wearable drug delivery device (device of Fig 1; Para 0009), comprising: a housing (1 and 2, Fig 5); and a plurality of internal components within the housing (See Fig 5), the plurality of internal components comprising: a first container (See annotated Fig 1 below) and a second container (See annotated Fig 1 below); a first energy transfer mechanism (respective channels 5 and 50 comprising hydraulic fluid, Fig .5; Para 0046) coupled between a first actuator (See annotated Fig. 1 below) and a first plunger (respective plunger 35, Fig 5), wherein the first plunger is positioned within the first container (See Fig. 5); a second energy transfer mechanism (respective channels 5 and 50 comprising hydraulic fluid, Fig .5; Para 0046) coupled between a second actuator (See annotated Fig. 1 below) and a second plunger (respective plunger 35, Fig 5), wherein the second plunger is positioned within the second container (See Fig. 5); and a needle component (See annotated Fig 8 below) coupled to the first and second containers (By means of 101 as described Para 0035 and seen in Fig 8), wherein the needle component extends along a central axis (See annotated Fig 8 below), and wherein the first energy transfer mechanism and the second energy transfer mechanism extend across the central axis (As seen in Figs. 5 and 8, the first energy transfer mechanism extends across the central axis)
Brouet does not explicitly disclose the energy transfer spheres coupled between a spring and plunger.
Cowe teaches a device comprising a container (10, Fig 10a); a set of energy transfer spheres (1406, Fig 10a; Para 0130) coupled between a spring (1040, Fig 10a) and a plunger (22, Fig 10a), the plunger positioned within the container (See Fig 10a).
Modifying the first and second energy transfer mechanisms and actuators disclosed by Brouet to instead comprise energy transfer spheres and springs as taught by Cowe would result in a device with a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second energy transfer mechanisms disclosed by Brouet to instead comprise energy transfer spheres and springs as taught by Cowe in order to have another predictable means of transferring energy to allow for a compact device (Para 0009 and Para 0019) that would not be prone to loss of transfer force due to leaks of hydraulic fluid.

    PNG
    media_image1.png
    540
    616
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    318
    567
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    414
    650
    media_image3.png
    Greyscale





Regarding claim 16, the modified invention of Brouet and Cowe discloses at least one energy transfer sphere of the first set of energy transfer spheres is located within the first container, and wherein at least one energy transfer sphere of the second set of energy transfer spheres is located within the second container (As seen in Figs 10a and 10b, as the energy transfer spheres 1406 are actuated, they extend into the container to move the plunger 22 and expel fluid; Para 0098, lines 13-14 and 0130 –Cowe).
Regarding claim 17, the modified invention of Brouet and Cowe discloses the first spring is configured to expand in a first direction to advance the first set of energy transfer spheres toward the first plunger and to advance the first plunger further into the first container, wherein advancing the first plunger further into the first container is configured to expel a portion of a first liquid drug from the first container for delivery to a user (Para 0130; Para 0115 -Cowe).
Regarding claim 20, the modified invention of Brouet and Cowe discloses the first set of energy transfer spheres extends along a first plane, wherein the second set of energy transfer spheres extends along a second plane, and wherein the first and second plane are parallel to one another (As seen in Fig 2 of Brouet, the energy transfer mechanisms and thereby the modified energy transfer spheres are arranged in parallel planes).
Claims 4-5 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Brouet (US 2020/0009315) in view of Cowe (US 2019/0151547) and further in view of Abdelaal (US 8382703).
Regarding claim 4, the modified invention of Brouet and Cowe disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the second spring is configured to expand in a second direction to advance the second set of energy transfer spheres toward the second plunger and to advance the second plunger further into the second container, wherein advancing the 
Abdelaal teaches an analogous drug delivery device (Col 3, lines 23-25) that comprises a first container (16a, Fig 1) and a second container (16b, Fig 1) that are oriented in opposing directions as illustrated in Fig. 1.
Modifying the second container and respective energy transfer spheres, spring, and drive mechanism disclosed by Brouet and Cowe to be oriented in the opposite direction of the first container and respective energy transfer spheres, spring, and drive mechanism as taught by Abdelaal would result in the second spring (1040, Fig 10 – connected, in the modified invention, with the second container of Brouet) being configured to expand in a second direction (since the containers are oriented in opposite directions, the second spring will be oriented in the opposing direction compared to the first spring and thus would expand in an opposite or second direction) to advance the second set of energy transfer spheres toward the second plunger and to advance the second plunger further into the second container, wherein advancing the second plunger further into the second container is configured to expel a portion of a second liquid drug from the second container for delivery to the user (Para 0046 –Brouet; Para 0130 -Cowe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second container and respective energy transfer spheres, spring, and drive mechanism disclosed by Brouet and Cowe to be oriented in the opposite direction of the first container and respective energy transfer spheres, spring, and drive mechanism as taught by Abdelaal in order to have a device with a more miniaturized design (Col 3, lines 23-24).
Regarding claim 5, the modified invention of Brouet, Cowe, and Abdelaal discloses the first and second directions are approximately opposite directions (since the containers are oriented in opposite directions, the second spring will be oriented in the opposing direction compared to the first spring and 
Regarding claim 11, the modified invention of Brouet and Cowe disclose all of the elements of the invention as discussed above. The modified invention is silent regarding the second spring is configured to expand in a second direction to advance the second set of energy transfer spheres toward the second plunger and to advance the second plunger further into the second container, wherein advancing the second plunger further into the second container is configured to expel a portion of the second liquid drug from the second container for delivery to the user.
Abdelaal teaches an analogous drug delivery device (Col 3, lines 23-25) that comprises a first container (16a, Fig 1) and a second container (16b, Fig 1) that are oriented in opposing directions as illustrated in Fig. 1.
Modifying the second container and respective energy transfer spheres, spring, and drive mechanism disclosed by Brouet and Cowe to be oriented in the opposite direction of the first container and respective energy transfer spheres, spring, and drive mechanism as taught by Abdelaal would result in the second spring (1040, Fig 10 – connected, in the modified invention, with the second container of Brouet) being configured to expand in a second direction (since the containers are oriented in opposite directions, the second spring will be oriented in the opposing direction compared to the first spring and thus would expand in an opposite or second direction) to advance the second set of energy transfer spheres toward the second plunger and to advance the second plunger further into the second container, wherein advancing the second plunger further into the second container is configured to expel a portion of a second liquid drug from the second container for delivery to the user (Para 0046 –Brouet; Para 0130 -Cowe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second container and respective energy transfer spheres, spring, 
Regarding claim 12, the modified invention of Brouet, Cowe, and Abdelaal discloses the first and second directions are approximately opposite directions (since the containers are oriented in opposite directions, the second spring will be oriented in the opposing direction compared to the first spring and thus would expand in an opposite or second direction; See opposite directions of containers 16a and 16b in Fig. 1 -Abdelaal).
Regarding claim 13, the modified invention of Brouet, Cowe, and Abdelaal discloses the first and second sets of energy transfer spheres each comprise two or more energy transfer spheres (See 1406, Fig 10a -Cowe) in direct physical contact with one another (Para 0130 -Cowe). 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brouet (US 2020/0009315) in view of Cowe (US 2019/0151547) and further in view of Joseph (US 2018/0185579).
Regarding claim 8, the modified invention of Brouet and Cowe disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a fill port coupled to the first and second containers, the fill port positioned between the first and second containers.
Joseph teaches an analogous device (100, Fig 2) comprising first (110, Fig 2) and second containers (112, Fig 2) and further comprising a fill port (152, Para 0078) coupled to the first and second containers, the fill port positioned between the first and second containers (See Fig 2).
Modifying the device disclosed by Brouet and Cowe to include a fill port between the first and second containers as taught by Joseph would result in a device that can be refilled by the user (Para 0078; Para 0083) and thus reduce waste related to disposable devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Brouet and Cowe to include a fill port between .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brouet (US 2020/0009315) in view of Cowe (US 2019/0151547) and further in view of Abdelaal (US 8382703) and further in view of Joseph (US 2018/0185579).
Regarding claim 14, the modified invention of Brouet, Cowe, and Abdelaal disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a fill port coupled to the first and second containers, the fill port positioned between the first and second containers.
Joseph teaches an analogous device (100, Fig 2) comprising first (110, Fig 2) and second containers (112, Fig 2) and further comprising a fill port (152, Para 0078) coupled to the first and second containers, the fill port positioned between the first and second containers (See Fig 2).
Modifying the device disclosed by Brouet, Cowe, and Abdelaal to include a fill port between the first and second containers as taught by Joseph would result in a device that can be refilled by the user (Para 0078; Para 0083) and thus reduce waste related to disposable devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Brouet, Cowe, and Abdelaal to include a fill port between the first and second containers as taught by Joseph in order to have a device that can be refilled by the user (Para 0078; Para 0083) and thus reduce waste related to disposable devices.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Brouet (US 2020/0009315) in view of Cowe (US 2019/0151547) and further in view of Joseph (US 2018/0185579) and further in view of Gorman (US 7144384).
Regarding claim 18, the modified invention of Brouet and Cowe disclose all of the elements of the invention as discussed above. The modified invention is silent regarding a fill port aligned with a fill 
Joseph teaches an analogous wearable drug delivery device comprising first (110, Fig 2) and second containers (112, Fig 2) and further comprising a fill port (152, Para 0078) aligned with a fill port component (150, Fig 2) located within the housing (102, Fig 2), wherein the fill port component is positioned between the first and second containers (See Fig 2).
Modifying the device disclosed by Brouet and Cowe to include a fill port aligned with a fill port component and between the first and second containers as taught by Joseph would result in a device that can be refilled by the user (Para 0078; Para 0083) and thus reduce waste related to disposable devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Brouet and Cowe to include a fill port aligned with a fill port component and between the first and second containers as taught by Joseph in order to have a device that can be refilled by the user (Para 0078; Para 0083) and thus reduce waste related to disposable devices.
The modified invention of Brouet, Cowe, and Joseph are silent regarding the housing including the fill port.
Gorman teaches a wearable drug delivery device the housing (54, Fig 2B) including a fill port (28, Fig 2B) (Col 10, lines 37-41).
Modifying the housing of the drug delivery device disclosed by Brouet, Cowe, and Joseph to include the fill port as taught by Gorman would result in a wearable drug delivery device that prevents filling or re-filling when the device is attached to a patient’s skin (Col 10, lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of the drug delivery device disclosed by Brouet, Cowe, and .
Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of claim 19 could not be found or was not suggested in the prior art of record. Joseph (US 2018/0185579) teaches the needle component (120, Fig 9) is positioned between the first (110, Fig 2) and second (112, Fig 2) containers, and wherein the needle component extends parallel to a first central axis of the first container and a second central axis of the second container (Best seen in Fig. 9). However, Joseph does not teach wherein at least one of the first set of energy transfer spheres and the second set of energy transfer spheres extends across the central axis. Brouet (US 2020/0009315) and Cowe (US 2019/0151547) teach this limitation as described in the rejection of claim 15 above, however, modifying Brouet and Cowe with Joseph would result in a modified invention that would fail to disclose wherein at least one of the first set of energy transfer spheres and the second set of energy transfer spheres extends across the central axis. It would require substantial reconstruction and redesign of the modified invention to arrive at the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-15 of U.S. Patent No. 10695485. Although the claims at issue are not identical, they are not patentably distinct from each other because (See outlined rejections below).

Regarding claim 3, Nazzaro (‘485) discloses the first spring is configured to expand in a first direction to advance the first set of energy transfer spheres toward the first plunger and to advance the first plunger further into the first container, wherein advancing the first plunger further into the first container is configured to expel a portion of a first liquid drug from the first container for delivery to a user (See Claim 2).
Regarding claim 4, Nazzaro (‘485) discloses the second spring is configured to expand in a second direction to advance the second set of energy transfer spheres toward the second plunger and to advance the second plunger further into the second container, wherein advancing the second plunger further into the second container is configured to expel a portion of a second liquid drug from the second container for delivery to the user (See Claim 3).
Regarding claim 5, Nazzaro (‘485) discloses the first and second directions are approximately opposite directions (See Claim 4).
Regarding claim 6, Nazzaro (‘485) discloses the first spring and the second springs are each compression springs (See Claim 14).
Regarding claim 7, Nazzaro (‘485) discloses the first and second sets of energy transfer spheres each comprise two or more energy transfer spheres (See Claim 15).
Claims 2 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 14-15 of U.S. Patent No. 10695485 in view of Cowe (US 2019/0151547).
Regarding claim 2, Nazzaro (‘486) is silent regarding at least one energy transfer sphere of the first set of energy transfer spheres is located within the first container, and wherein at least one energy transfer sphere of the second set of energy transfer spheres is located within the second container, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least one energy transfer sphere of the first and second sets of energy transfer spheres is located within the respective containers so that when the spheres are actuated they can move the plunger (as seen in Figs 10a and 10b, as the energy transfer spheres 1406 are actuated, they extend into the container to move the plunger 22 and expel fluid; Para 0098, lines 13-14 and 0130 –Cowe).
Regarding claim 9, Nazzaro (‘485) discloses a liquid drug delivery device, comprising: a first container operable to retain a first liquid drug (Claim 1, line 2), and a second container operable to retain a second liquid drug (Claim 1, line 3); a first set of energy transfer spheres coupled between a first biasing device and a first plunger (Claim 1, lines 10-12), the first plunger positioned within the first container (Claim 1, lines 10-12); a second set of energy transfer spheres coupled between a second biasing device and a second plunger (Claim 1, lines 15-17), the second plunger positioned within the second container (Claim 1, lines 15-17); and a needle component coupled to the first and second containers, wherein the needle component extends along a central axis, and wherein the first set of energy transfer spheres and the second set of energy transfer spheres extend across the central axis (Claim 1, lines 20-23).
Nazzaro (‘486) is silent regarding at least one energy transfer sphere of the first set of energy transfer spheres is located within the first container, and wherein at least one energy transfer sphere of 
Regarding claim 10, Nazzaro (‘485) discloses the first spring is configured to expand in a first direction to advance the first set of energy transfer spheres toward the first plunger and to advance the first plunger further into the first container, wherein advancing the first plunger further into the first container is configured to expel a portion of the first liquid drug from the first container for delivery to a user (See Claim 2).
Regarding claim 11, Nazzaro (‘485) discloses the second spring is configured to expand in a second direction to advance the second set of energy transfer spheres toward the second plunger and to advance the second plunger further into the second container, wherein advancing the second plunger further into the second container is configured to expel a portion of the second liquid drug from the second container for delivery to the user (See Claim 3).
Regarding claim 12, Nazzaro (‘485) discloses the first and second directions are approximately opposite directions (See Claim 4).
Regarding claim 13, Nazzaro (‘485) discloses the first and second sets of energy transfer spheres each comprise two or more energy transfer spheres in direct physical contact with one another (See Claim 15).
Claims 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 20 of U.S. Patent No. 10695485 in view of Cowe (US 2019/0151547).

Navarro (‘485) is silent regarding a housing, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a housing to contain all of the internal components to allow the user to grip the device as describe in Para 0002 of Cowe.
Regarding claim 16, Nazzaro (‘486) is silent regarding at least one energy transfer sphere of the first set of energy transfer spheres is located within the first container, and wherein at least one energy transfer sphere of the second set of energy transfer spheres is located within the second container, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least one energy transfer sphere of the first and second sets of energy transfer spheres is located within the respective containers so that when the spheres are actuated they can move the plunger (as seen in Figs 10a and 10b, as the energy transfer spheres 1406 are actuated, they extend into the container to move the plunger 22 and expel fluid; Para 0098, lines 13-14 and 0130 –Cowe).
Regarding claim 17, Nazzaro (‘485) discloses the first spring is configured to expand in a first direction to advance the first set of energy transfer spheres toward the first plunger and to advance the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074.  The examiner can normally be reached on M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DEANNA K HALL/Primary Examiner, Art Unit 3783